Title: From James Madison to James Monroe, 31 January 1824
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Jany. 31. 1824
        
        Col: Armstead Hoomes is on a visit to Washington with views which will be best explained by himself. As a mark of my respect, I can not withold a line which he will hand to you, altho’ I am aware that I can add nothing to your knowledge of his public and private worth, or to your disposition to befriend him in any way that may be permitted by other obligations. Should these be found no bar to a success that will be advantageous to him, I shall be of the number who will feel a pleasure in the result. With the highest respect.
      